DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on August 21, 2020 and preliminary amendment filed on August 31, 2020. Claim 9 has been amended and claims 14-20 have been added. 
Currently claims 1-20 are pending. Claims 1, 11 and 13 are independent.  

Priority
Applicant claims the priority of a Provisional Application No. 62/889966, filed on August 21, 2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 appears to be in compliance with the previsions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.


Claim Objections
Claim 10 is objected to because of the following informalities.  Claim 10 recites “to increased” which appears to be a typograph error. Examiner interpreted the claim to read “to increase” for the purpose of examination. 


Claim Rejections – 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-10 recite a system comprising “an interface module”, “a data gathering module”, “a processing module”, “a maintenance cost module”, and “a profitability module”, which are directed the means (or step) plus function limitation that invokes 35 U.S.C. § 112, (f), or pre-AIA  35 U.S.C. 112, sixth paragraph, see MPEP 2181 (I)(A).
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Here, even though “means for” has not been explicitly recited, claim limitations “an interface module”, “a data gathering module”, “a processing module”, “a maintenance cost module”, and “a profitability module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder with functional language “an interface module” for receiving factor data; “a data gathering module” for gathering historical equipment sales data; “a processing module” configured to: present on the user 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


The following is a quotation of 35 U.S.C. 112(b):
 (B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Regarding claims 1-10, as discussed above, the claims include language that invoke 35 U.S.C. § 112 (f), or sixth paragraph.  However, the written description fails to (1) disclose the corresponding structure, material, or acts for the claimed function and/or (2) clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.  Here, the claims recite the following limitations: 1) “an interface module for receiving factor data” is directed to specialized function for receiving factor data, and thus the function is indefinite. 2) “a data gathering module” for gathering historical equipment sales data is directed to specialized function for gathering historical equipment sales data, and thus the function is indefinite. 3) “a processing module” configured to: (1)present on the user interface module a plurality of factors, (2) determine variable weights for each of the factors, (3) received the factors data from the interface module, (4) display an estimated market price on the interface module, (5) determine an intersection of the estimated market price and maintenance cost, (6) present on the interface module the intersection as optimal sale point, (7) determine an intersection of timeline at the optimal sale point and the estimated market price to provide estimated market price at the optimal sale point, (8) calculate a spread between equipment book value and the estimated market price and provide the result as potential arbitrage, (9) display on the interface module a circular speedometer and having a speedometer dial indicating the estimated market 
For each of the indefinite function as described above, Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further, claim 1 recites “the user interface module” and “the user” are insufficient antecedent basis for the limitations.

Regarding claims 11 and 13, the claims recite “the size” is insufficient antecedent basis for the limitations. 

Dependent claims 2-10, 12 and 14-20 are also rejected as each depends on the rejected claims.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-10 are directed to a system comprising a processor and a memory, which falls within the statutory category of a machine; claims 11-12 are directed to a non-transitory machine-readable medium having instructions stored therein, which falls within the statutory category of a product; and claims 13-20 are directed to a method for determining market value of medical equipment WITHOUT tied to a particular machine in the body for performing the steps, which falls outside of the four statutory categories. However, claims 13-20 will be included in Step 2 Analysis for the purpose of compact prosecution.
With respect to claims 13-20, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claim for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking claim 1 as representative. Claim 1 recites a system for “determining market value of medical equipment”, and the limitations of : receiving/gathering factors and sales data, presenting the data, determining the weights, and displaying an estimated market price; claims 2- 10 recite limitations of “determining maintenance cost of each individual equipment, determine an intersection of the estimated market price and maintenance cost, determining profitability of each individual equipment and potential profitability of replacement equipment, determine an intersection of timeline at the optimal sale point and the estimated market price, calculate a spread between equipment book value and the estimated market price, display a circular speedometer…, a second dial indicating book value of the equipment, a plurality of selectors, each assuming a plurality of discrete position, change positioning of the speedometer dial according to each selector position change, and increase a weight applied to the historical equipment sales data for the equipment”. The limitations, as drafted, are methods of fundamental economic practices, managing commercial interactions including marketing or sales activities, which fall within the certain methods of organizing human activity. The mere nominal recitation of a processor and memory does not take the claim out of the methods of organizing human interactions grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, the claims recite the additional elements of “a processors”, “a memory”, and a plurality of modules for performing the steps. The Specification does not define the structure for each module, and the processor is recited at a high level of generality and merely invoked as tool to perform the generic computer functions including receiving, displaying, and transmitting data over a network. For example, “when executed by a processor, cause the processor to estimate market value of a medical equipment.” See Spec. ¶ 9. Thus, the additional elements, whether considered individually or as an ordered combination, nothing reflects an improvement to the functioning of a computer itself or another technology; or effects 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
the claims recite the additional elements of “a processors”, “a memory”, and a plurality of modules for performing the steps. The Specification does not define the structure for each module, and the processor is recited at a high level of generality and merely invoked as tool to perform the generic computer functions including receiving, displaying, and transmitting data over a network. At best, the processor may perform the steps of receive, and display data on a user interface, which are no more than generic computer components for performing generic computer functions. However, generic computer functions including receiving, displaying and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing a intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 

Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott et al., (US 2013/0184278, hereinafter: Arnott), and in view of Schluetter et al., (US 2018/0268485, hereinafter: Schluetter). 
Regarding claim 1, Arnott discloses a system for determining market value of medical equipment, comprising: 
a processor (see ¶ 221, ¶ 225); 
a memory (see ¶ 221, ¶ 225); 
an interface module for receiving, from a user device, factors data associated with an individual equipment (see ¶ 114, ¶ 126, ¶ 426); 
a data gathering module for gathering historical equipment sales data on a plurality of medical equipment (see ¶ 37, ¶ 114, ¶ 126, ¶ 233); and 
a processing module configured to: 
present on the user interface module a plurality of factors, each factor having discrete selection for factors data entry (see Fig. 10; ¶ 43, ¶ 93, ¶ 457); 
determine variable weights for each of the factors (see ¶ 112, ¶ 129, ¶ 139, ¶ 267-268); 

apply the weights to each of the factors data as entered by the user to generate weighted factors (see ¶ 93-94, ¶ 102-107, ¶ 329); 
add all of the weighted factors (see ¶ 331-333). 
Arnott does not explicitly disclose the following limitations; however Schluetter in an analogous art for presenting market information in a graphical user interface discloses
display on the interface module an estimated market price (see Fig. 18; ¶ 47-48, ¶ 89, ¶ 100, ¶ 168). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Arnott to include the teaching of Schluetter in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for presenting information, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Arnott discloses the system of claim 1, further comprising a maintenance cost module determining maintenance cost of each individual equipment, and wherein the processing module is further configured to determine an intersection of the estimated market price and maintenance cost and present on the interface module the intersection as optimal sale point (see ¶ 10, ¶ 28, ¶ 257, ¶ 328, ¶ 373).  

Regarding claim 3, Arnott discloses the system of claim 1, further comprising a profitability module determining profitability of each individual equipment and potential profitability of replacementU.S. Application No. 17/000,267 Attorney Docket No. E108342 1010US. 1equipment, and wherein the processing module is further configured to determine an intersection of the profitability and potential profitability and present on the interface module the intersection as optimal sale point (see ¶ 28-29, ¶ 55, ¶ 95, ¶ 108, ¶ 235).  
Regarding claim 4, Arnott discloses the system of claim 3, wherein the processing module is further configured to determine an intersection of timeline at the optimal sale point and the estimated market price to provide estimated market price at the optimal sale point (see ¶ 213, ¶ 257, ¶ 328, ¶ 371-373).  

Regarding claim 5, Arnott discloses the system of claim 1, wherein the processing module is further configured to calculate a spread between equipment book value and the estimated market price and provide the results as potential arbitrage (see ¶ 61, ¶ 328, ¶ 371, ¶ 396).  
Regarding claim 6, Arnott discloses the computer system 600 may include a display interface 602 for displaying graphic, text, and other data (see ¶ 426). Arnott does not explicitly disclose the following limitations; however, Schluetter discloses the system of claim 1, wherein the processing module is further configured to display on the interface module a circular speedometer and having a speedometer dial indicating the estimated market price (see Fig. 7, Fig. 11A-B; ¶ 47-48, ¶ 84, ¶ 100).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Arnott to include the teaching of Schluetter in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for presenting information, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
In addition, displaying a circular speedometer and having a speedometer dial indicating the estimated market price is obvious matter of design choice because the way of presenting information will not modify the operation of the system. (In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).

Regarding claim 7, Arnott discloses the system of claim 6, wherein the processing module further displays a second dial indicating book value of the equipment (see ¶ 112, ¶ 235, ¶ 269-270).  
Regarding claim 8, Arnott discloses the system of claim 6, wherein the processing module is further configured to display on the interface module a plurality of selectors, each assuming a plurality of discrete position, each selector corresponding to one of the factors (see ¶ 88, ¶ 93, ¶ 140, ¶ 284).  

Regarding claim 9, Arnott does not explicitly disclose the following limitations; however, Schluetter discloses the system of claim 8, wherein the processing module is further configured to change positioning of the speedometer dial according to each selector position change (see Fig. 15B; ¶ 75, ¶ 84, ¶ 144-145). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Arnott to include the teaching of Schluetter in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for presenting information, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10, Arnott discloses the system of claim 1, wherein the processing module is further configured to increased a weight applied to the historical equipment sales data of the equipment according to sample size of the historical equipment sales data for the equipment (see ¶ 14, ¶ 41, ¶ 129, ¶ 267).  

Regarding claim 11, Arnott discloses a non-transitory machine-readable medium having instructions stored therein (see ¶ 222), which when executed by a processor, cause the processor to estimate market value of a medical equipment by performing operations comprising: 
project on a monitor a user interface enabling a user to select discrete values for a plurality of pricing factors (see ¶ 93-94, ¶ 102-107, ¶ 329); 
receive from the user a plurality of selections of discrete values (see ¶ 114, ¶ 126, ¶ 426); 
receive a sample of historical sales prices for the medical equipment (see ¶ 37, ¶ 114, ¶ 126, ¶ 233); 

apply the weight to the historical sales price to generate a weighted historical price (see ¶ 93-94, ¶ 102-107, ¶ 329); 
calculate an individual variable weight to be applied to each of the discrete values (see ¶ 112, ¶ 129, ¶ 139, ¶ 267-268);  
apply the individual variable weight to each of the discrete values to generate weighted discrete values (see ¶ 93-94, ¶ 102-107, ¶ 329); 
using the weighted historical price and the weighted discrete values to generate an estimated market price (see ¶ 11, ¶ 213, ¶ 238).  

Regarding claim 12, Arnott discloses the non-transitory machine-readable medium of claim I1, wherein the processor further performs the operations comprising: generating an estimated market range by applying a positive and negative percentage to the estimated market price.  
Regarding claim 13, Arnott discloses a computer-implemented method for determining market value of medical equipment, comprising the steps: 
projecting on a monitor a user interface enabling a user to select discrete values for a plurality of pricing factors (see ¶ 93-94, ¶ 102-107, ¶ 329); 
receiving from the user a plurality of selections of discrete values (see ¶ 114, ¶ 126, ¶ 426); 
receiving a sample of historical sales prices for the medical equipment (see ¶ 37, ¶ 114, ¶ 126, ¶ 233); 
determining a weight to apply to the historical sales price, wherein the value of the weight increases with the size of the sample (see ¶ 37, ¶ 114, ¶ 126, ¶ 233); 
applying the weight to the historical sales price to generate a weighted historical price (see ¶ 93-94, ¶ 102-107, ¶ 329); 

applying the individual variable weight to each of the discrete values to generate weighted discrete values (see ¶ 93-94, ¶ 102-107, ¶ 329); 
using the weighted historical price and the weighted discrete values to generate an estimated market price (see ¶ 11, ¶ 213, ¶ 238).  
Regarding claim 14, Arnott discloses the non-transitory machine-readable medium of claim 12, wherein the processor further performs the operations comprising: 
determining maintenance cost of each individual equipment, and determining an intersection of the estimated market price and maintenance cost and present on an interface the intersection as optimal sale point (see ¶ 10, ¶ 28, ¶ 257, ¶ 328, ¶ 373).  
Regarding claim 15, Arnott discloses the non-transitory machine-readable medium of claim 14, wherein the processor further performs the operations comprising: 
determining profitability of each individual equipment and potential profitability of replacement equipment, and determining an intersection of the profitability and potential profitability and present on the interface the intersection as optimal sale point (see ¶ 28-29, ¶ 55, ¶ 95, ¶ 108, ¶ 235).  
Regarding claim 16, Arnott discloses the non-transitory machine-readable medium of claim 12, wherein the processor further performs the operations comprising: 
calculating a spread between equipment book value and the estimated market price and providing the results as potential arbitrage (see ¶ 61, ¶ 328, ¶ 371, ¶ 396).  
Regarding claim 17, Arnott discloses the computer-implemented method of claim 13, further comprising the steps: 
determining maintenance cost of each individual equipment, and determining an intersection of the estimated market price and maintenance cost and present on an interface the intersection as optimal sale point (see ¶ 10, ¶ 28, ¶ 257, ¶ 328, ¶ 373).  


Regarding claim 18, Arnott discloses the computer-implemented method of claim 13, further comprising the steps: 
determining profitability of each individual equipment and potential profitability of replacement equipment, and determining an intersection of the profitability and potential profitability and present on the interface the intersection as optimal sale point (see ¶ 28-29, ¶ 55, ¶ 95, ¶ 108, ¶ 235).  

Regarding claim 19, Arnott discloses the computer-implemented method of claim 18, further comprising the steps: 
calculating a spread between equipment book value and the estimated market price and providing the results as potential arbitrage (see ¶ 61, ¶ 328, ¶ 371, ¶ 396).  

Claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnott and in view of Schluetter as applied to claims 1-19 above, and further in view of Saito (US 2013/0066663). 
Regarding claim 20, Arnott and Schluetter do not explicitly disclose the following limitations; however, Saito in an analogous art for profitability management discloses the computer-implemented method of claim 18, further comprising the steps: 
receiving billing information and extracting attributable amounts relating to the individual equipment to calculate the profitability of each of the individual equipment (see ¶ 74, ¶ 103, ¶ 115, ¶ 122, ¶ 166, ¶ 240-243, and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Arnott and in view of Schluetter to include the teaching of Saito in order to gain the commonly understood benefit of such adaption, such as providing the benefit of enhancing computational efficiency, and in turn operational efficiency. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vyas et al., (US 2007/0078791) discloses an asset management system for predicting a cost to maintain a work machine in the future based on the received data and one or more operating conditions.
Singer et al., (US 2010/0169206) discloses a method for displaying market information corresponding to a tradable object includes a chart region for displaying historical market data in relation to a first value axis, and a market grid region in alignment with the chart region.
“Estimating Medical Costs for Regulatory Benefit-Cost Analysis”, by Jessup et al., Office of Assistant Secretary for Planning and Evaluation, U.S. Department of Health and Human Service, June 2017.
“Estimates of Medical Device Spending in the United States”, by Gerald Donahoe, Advanced Technology Association, 701 Pennsylvania Ave, N.W. Suite 800, Washington, D.C 20004, November 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAN G CHOY/Primary Examiner, Art Unit 3624